Title: General Orders, 7 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge March 7th 78—Saturday
Granby—Germany. Grantham.


The Commander in Chief orders and directs that Captures of Provisions actually going into Philadelphia must be made under the Eye and by the approbation of a Commissioned officer and no Forfeitures otherwise will take place: Provisions so taken will be for the benefit of the Captors & an authentic Certificate of their being properly taken, from the officers commanding parties and delivered to the Commissary; The Commissary of Purchases in Camp will pay for them.
All officers are strictly injoined to use the greatest caution in the matter, that it may not be made a pretext for plundering & injuring the well affected Inhabitants.
Aaron Ogden Esquire is appointed Pro-tempore Brigade Major in General Maxwell’s Brigade and is to be respected accordingly.
At a Brigade Court Martial whereof Lt Coll Burr was President March 2nd 1778—Lieutt Robert Lyon of 6th Pennsylvania Regiment tried for absenting himself from the Regiment without leave, found guilty and sentenced to be reprimanded in Brigade orders.
The Commander in Chief approves the sentence and orders it to take place immediately.
At a General Court Martial (March 4th 1778) whereof Coll Bradley was President Lieutt Young tried for neglect of duty and disobedience of orders; The Court upon mature deliberation are of opinion that Lieutt Young is not guilty of the Charge exhibited against him and do acquit him.
The Commander in Chief confirms the sentence and orders Lieutt Young to be immediately discharged from his Arrest.
After orders. Coll Livingston is appointed President of the General Court-Martial (adjourned ’till tomorrow ten oClock) vice, Colonel Bradley.
